Citation Nr: 1343135	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with spondylolysis of L5 and spondylolisthesis.

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to November 2000.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2009 rating decision by the St. Louis, Missouri, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 10 percent for lumbosacral strain with spondylolysis of L5 and spondylolisthesis and entitlement to a TDIU.  He perfected a timely appeal to that decision.  By a rating action in June 2010, a Decision Review Officer (DRO) increased the evaluation for lumbosacral strain with spondylolysis of L5 and spondylolisthesis from 10 percent to 20 percent, effective March 23, 2009.  However, as that grant did not represent a total grant of benefits available on appeal, the claim for an increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

In December 2012, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in May 2013.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A review of the Virtual VA (VVA) paperless claims processing system reflects that VA/CAPRI records current through May 2013 are in the VVA file.  The SSOC, issued in May 2013, reflects consideration of these records.  

The claim for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to April 23, 2013, the Veteran's low back disorder was not shown to be manifested by disability equating to limitation of flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  


2.  From April 23, 2013, the most probative evidence of record shows that the Veteran's service-connected lumbar strain with spondylolysis of L5 and spondylolisthesis has been manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less when pain on motion is taken into consideration.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar strain with spondylolysis of L5 and spondylolisthesis were not met prior to April 23, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5237 (2013).  

2.  From April 23, 2013, the criteria for a 40 percent rating for lumbar strain with spondylolysis of L5 and spondylolisthesis, but no more, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) has enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in April 2009, June 2009, and November 2009 from the RO to the Veteran, which were issued prior to the RO decisions in December 2009.  Additional letters were issued in December 2012 and February 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

VA has obtained service and post-service medical records.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Therefore, the Board also finds that the post-remand VA examinations substantially comply with the Board's remand directions.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

By a rating action in October 2001, the RO granted service connection for lumbosacral strain with spondylolysis of L5 and spondolysthesis; a 10 percent disability rating was assigned, effective November 18, 2000.  

The Veteran's claim for an increased rating for the lumbar spine was received in March 2009.  Submitted in support of the claim were VA progress notes dated in February 2009.  A neurosurgery note reported that the Veteran was seen in February 2009 with complaints of increasing back pain that sometimes radiates into the legs.  On examination, it was noted that he was in no acut4e distress.  He did have lumbar paraspinal muscle spasms and some tenderness to palpation.  A straight raise and Patrick signs were negative.  His strength was 5/5 for all extremities.  He was able to walk on his toes and heels.  He was able to flex his torso at the waist to about 70 degrees before experiencing mechanical low back pain.  Extension was limited to about 15 to 30 degrees and lateral tilting to about 30 degrees, all producing mechanical low back pain.  The examiner noted that he reviewed the Veteran's x-rays of the lumbar spine in addition to the CT and MRI scan, and the Veteran had defects in the pars interarticularis at L4 and L5 along with a grade 1 spondylolisthesis of L5 on S1, all of which bod for traumatic insult that likely occurred according to his history when he was in the Marine Corps and is a direct result of service.  

Received in March 2009 were VA progress notes dated from November 2006 to February 2009.  During a May 2008 clinical visit, the Veteran reported increasing stiffness in the back that is more pronounced in the morning and difficulty with sitting and standing.  The assessment was that the Veteran had decreased flexibility, increased muscle tightness and increased pain.  

Of record is the report of a disability determination from the Social Security Administration, dated in April 2009, wherein it was reported that the Veteran was found to be disabled due to cannabis abuse.  It was also determined that in the event that the Veteran were to receive treatment for his drug addiction, the secondary impairments and associated limitations would be significantly reduced.  It was noted that the limitations which may remain even if drug abuse were to cease include herniated nucleus pulposus.  

The Veteran was afforded a VA examination in May 2009.  At that time, the Veteran indicated that he was told he had a broken back in the lumbar region because of the multiple fractures in his bones known as a lumbar strain/spondylolysis.  The Veteran reported having pain in the lower back and left and right side that travels down his legs.  The Veteran described that pain as constant and severe.  The Veteran also reported severe stiffness in the back and weakness.  The Veteran indicated that he experiences flare-ups of back pain; he stated that without medications, he has constant pulsating pain that burns and it is very severe to the point that he is unable to move.  The Veteran related that he had a loss of concentration because he has to revert attention to his pain.  He can't do any sports, running, jerking movement.  He can't walk, stand, or sit for prolonged periods of time; he has to continually change positions to get relief.  The Veteran also reported that it hurts to put on socks and shoes.  He reportedly missed a lot of work in the past year.  The Veteran reported using a cane and back brace.  

On examination, it was noted that posture and position of the head was normal.  His gait was abnormal as he had decreased stride strength.  There was a loss of normal lumbar lordosis.  The examiner also noted that there was rigidity of the paravertebral muscles of the lumbar spine bilaterally with exquisite tenderness upon palpation.  There was no ankylosis of the thoracolumbar spine.  Forward flexion from 0 to 9 degrees, extension was from 0 to 9 degrees, left lateral flexion was to 10 degrees, right lateral flexion was to 14 degrees, left lateral rotation was to 22 degrees, and right lateral rotation was to 12 degrees.  The examiner noted that there was pain, fatigue, weakness, lack of endurance and incoordination of the thoracolumbar spine; he also had weakness and tenderness, but no spasm or instability was noted.  Straight leg raising was positive.  It was noted that the Veteran had signs of intervertebral disc syndrome.  There was sensory deficit.  The Veteran stated that no doctor prescribed bed rest for him, but he put himself on bed rest several times a week for several hours at a time.  The pertinent diagnoses were lumbarization of S1 vertebra; L5-S1 anterior spondylolisthesis with moderate degenerative disc disease, L4 and L5 pars defects and intervertebral disc syndrome involving most likely the peripheral sciatic nerve.  

Of record is a treatment report from a VA staff neurosurgeon, dated in September 2009 indicating that the Veteran called with questions regarding his low back and his ability to work.  It was noted that the Veteran has been offered surgery and he refused.  It was noted that the Veteran needs a back brace when doing any lifting.  

Received in November 2009 was a statement from a VA neurosurgeon, J. A. W., indicating that the Veteran was under the care of neurosurgery at the Kansas VA; he had fractures in his spine that will make him completely disabled from performing any heavy manual labor.  The neurosurgeon noted that the Veteran's permanent restrictions were no lifting more than 20 pounds, no climbing, no repetitive pushing, pulling, stooping or bending.  He must be allowed to have 5 minute breaks every hour if he is standing more than one hour at a time.  

The Veteran was afforded another VA examination in November 2009.  At that time, he reported that the back pain began as a result of a motor vehicle accident that occurred while he was in the military and he later injured his spine at Camp Lejeune in a trench.  The Veteran reported fatigue, decreased motion, stiffness, weakness, pain and spasms in his lower back.  He described the pain as a severe constant aching in his lower back.  The Veteran also noted that the pain occurred on a daily basis and it radiates into the buttocks.  He stated that he was unable to walk more than a few yards.  On examination, the Veteran's posture and head position were described as normal.  His gait was normal.  No kyphosis or lumbar flattening was noted.  Lumbar lordosis was noted.  There were no spasms in the lumbar spine; however, he did have guarding, pain with motion.  Motor examination was normal with 5/5 in all extremities.  Reflexes were normal.  Forward flexion in the spine was from 0 degrees to 10 degrees, extension was from 0 degrees to 3 degrees, lateral flexion was 0 degrees to 4 degrees bilaterally, and left lateral rotation was to 10 degrees, and right lateral rotation was 11 degrees.  There was objective evidence of pain on active range of motion.  There were no additional limitations after three repetitions.  The examiner noted that the Veteran did sit on the examination table, but would not sit in the chair.  He was very leary of all requests regarding the examination and did not want to be touched during the examination.  He had excellent muscle tone and strength of the upper and lower extremities.  X-ray study of the lumbar spine revealed bilateral L4 and L5 pars interarticularis defects with a minimal grade I anterior subluxation of L5 on S1; this was not exaggerated with flexion or extension, and no motion segment instability.  The pertinent diagnosis was marked discogenic disease at the L5-S1 level with broad-based central right disc herniation which extends into the right neural foramina, and L5 spondylolysis.  

The examiner stated that the current degree of lower back disorder is not related to the motor vehicle accident and physical training during his military experience.  The examiner noted that the Veteran had excellent muscle tone and strength of the lower extremities and if he were to have back pain that affected his general ability to move his muscle tone would not have been as good on the examination as it was.  The examiner further noted that the Veteran had no atrophy and his muscle tone did not indicate inactivity.  The examiner observed that the Veteran did have defects in his pars interarticularis at L4-5 and a grade I spondylolisthesis of L5 S1 which could be due to traumatic insult.  The examiner expressed concerns that the examination was guarded, as the Veteran reported that he was in too much pain to be able to do the maneuvers.  He stated that he considered the February 2009 examination as a normal range of motion examination rather than an examination for compensation.  

Of record is a medical statement from a VA psychiatrist, dated in January 2010, indicating that the Veteran has been under his care for his chronic low back pain.  The physician stated that, upon interviewing and examining the Veteran, as well as reviewing his imaging findings, it was apparent that he has bilateral pars interarticularis defects at L4 and L5 consistent with his pain presentation.  The physician stated that these findings could have most likely occurred traumatically while in the service which is consistent with the Veteran's history of onset.  

On the occasion of a VA examination in May 2010, it was noted that the Veteran was being followed by one of the doctors in the pain clinic as well as the neurosurgery department.  He was currently taking morphine tablets 2 to 3 times a day, 2 tablets of Percocet every 4 to 6 hours, and wore a brace on a full-time basis.  It was also noted that he has used a cane for the past year and a half.  It was reported that the Veteran's normal occupation is as a forklift driver; he worked one day in January 2009 and has not worked since because of his back.  The Veteran complained of constant pain in the lower back, which he rates as a 9 on a scale of 10.  He noted that the pain is aggravated by bending, lifting, and sitting for more than one hour and is alleviated by rest.  He reported additional functional impairment during flares.  The Veteran also reported that the pain radiates to both feet, worse on the right than on the left, and is associated with some numbness and weakness; there was no bowel or bladder incontinence.  

Examination of the back revealed that the Veteran does splint his back while moving about the examining room.  The pelvis was level; there was no list or scoliosis.  There was no spasm or tenderness.  The Veteran was able to repeatedly flex his spine to only 45 degrees, extend to 10 degrees, or bend/rotate laterally to 15 degrees on both sides because of pain.  Neurological examination showed that heel and toe gait was normal.  Straight leg raising was negative.  The deep tendon reflexes were 2+ overall.  Sensory and motor examinations were normal.  An MRI of the lumbar spine on December 28, 2009 showed a slight progression of a grade I spondylolisthesis and end plate changes with stable disk disease producing marked right and moderate left neural foraminal stenosis.  The impression was symptomatic spondylolisthesis.  The examiner stated that the Veteran had a long and complicated history of back problems.  The neurosurgeons have stated that they are going to do surgery on him in the near future, although apparently they are not optimistic about the long-term outcome.  The examiner stated that, based on their statement and prognosis, he believed that there has been significant deterioration in the Veteran's lower back condition since he was last evaluated.  

Of record is a neurosurgery note, dated in August 2010, indicating that the Veteran was seen for a routine follow up appointment.  It was noted that he continued to experience low back pain, worse with range of motion.  He rated his pain from 5 to 9 on a scale of 10.  He described "reasonable" relief with pain medication.  Inspection of the lumbar spine was unremarkable.  Palpation revealed tenderness in the area of L4 through the sacrum in midline.  No palpable spasm was noted.  Range of motion in forward flexion was to 22 degrees, extension to 15 degrees, right and left lateral bending was to 20 degrees, and rotation was to 40 to 45 degrees bilaterally.  No pain with seated or supine straight leg rise.  Deep tendon reflexes were 2+/4+ bilateral.  Muscle strength was 5/5.  Sensation was perceived as normal.  The assessment was history of L5-L6 spondylolisthesis.  

The Veteran was afforded another VA examination in April 2013.  It was noted that the Veteran had a fall about 12 years ago and has had some low back pain and leg pain since that time.  He has received some epidural injections that have helped some, but now he feels like his symptoms are getting worse.  The Veteran reported flare-ups that impact the lumbar spine; he reported an emergency room visit in April 2012; he noted that he had to stay in the bed 4 to 5 days in the last 12 months.  Forward flexion was from 0 degrees to 40 degrees, with painful motion beginning at 10 degrees.  Extension was from 0 degrees to 10, with pain beginning at 5 degrees.  Right lateral flexion was from 0 degrees to 25 degrees, with painful motion beginning at 10 degrees.  Left lateral motion was from 0 degrees to 30 degrees, with objective painful motion beginning at 15 degrees.  Lateral rotation was from 0 degrees to 30 degrees, bilaterally.  It was noted that the Veteran was able to do repetitive use testing with repetitions.  Post test motions revealed forward flexion to 40 degrees, extension to 15 degrees, lateral flexion to 30 degrees bilaterally and lateral rotation to 30 degrees, bilaterally.  The examiner noted that the Veteran had functional loss/impairment of the thoracolumbar spine.  He had pain on movement, weakness, fatigability, incoordination, swelling, deformity and atrophy of disuse.  Muscle strength testing was normal.  Deep tendon reflexes were 2+.  Sensory examination was normal.  Straight leg raising was negative.  The examiner noted that the Veteran does not have intervertebral disc syndrome (IVDS).  It was also noted that the Veteran uses a cane for ambulation.  The examiner noted that, during the examination, the Veteran demonstrated impressive levels of back pain and related symptoms.  He also demonstrated considerable difficulties arising from chair, climbing onto the examination table, arising from supine to sitting position, and limitations with walking.  The Examiner further noted that the Veteran has not worked in 4 years due to constant pain.  He stated that he cannot sit more than 10 minutes at a time, has limited ability to walk and stand due to pain.  He further noted that he has frequent episodes of pain that would keep him from going to work, and pain limits his ability to perform work requiring focus and attention.  The pertinent diagnoses were lumbago and lumbosacral back strain.  

The examiner noted that the principal issue in review appears to relate to discrepancies between the high level of severity and urgency of the Veteran's complaints compared with medical records and opinions that appear more variable.  The examiner noted that there are written concerns by expert medical providers, that is neurosurgery, attesting to damage consistent with fractures of the pars intrarticularis of the lumbar vertebra.  A corresponding MRI does not describe the same defect, but a different one.  Notwithstanding such difference between radiology and neurosurgery opinion, significant illness is uniformly conceded, and surgery is advocated.  The Veteran is also undergoing aggressive medical management.  The examiner noted that a discrepancy between complaints and physical findings and other findings such as MRI is characteristics of patients with back pain.  Overall, he preferred to accept the view of the clinician with comprehensive review of patient and findings as compared with an isolated report.  In fact, a previous item of damage may have repaired while leaving the clinical presentation unchanged.  At times, discrepancy is only resolved once intervention such as surgery has been successfully accomplished.  The recorded history was consistent with the presence of a significant back condition at this time.  In this case, several medical practitioners with high levels of expertise have all accepted the presence of significant illness.  The examination was consistent with the presence of a significant back condition at this time.  Finally, expressions of pain and discomfort were consistent and uniform throughout the examination.  As a result, one should accept the Veteran's presentation of significant pain and discomfort, significant reduction in mobility and function.  Barring successful intervention, the condition appears to be chronic.  At present, the condition appears to prevent employment even at low levels of physical activity, and work that requires prolonged sitting and standing.  

The Veteran's VVA file contains VA medical records current to May 2013.  These records show that the Veteran is being followed at the pain clinic for his chronic low back pain.  During a clinical visit in November 2012, the Veteran reported being quite frustrated because he was having severe low back pain.  The neurosurgeon stated that he could not guarantee that fusing L4-L5 and S1 would make the Veteran's pain any better.  He was next seen in the pain clinic in April 2013, at which time he stated that his pain was probably worse compared to his last visit.  He described the back pain as constant with an intensity of 10 out of 10.  It was noted that the Veteran was considering surgery to his back for his current symptoms.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran's service-connected lumbosacral strain is rated under Code 5237. Lumbosacral strain is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code. (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of the thoracolumbar spine is to 240 degrees. (3)  In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a . 

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2). (It should also be noted that separate diagnostic criteria may be used to rate intervertebral disc syndrome; however, the Veteran is not service connected for such a disability.)  

The Board must also consider pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After review of the evidentiary record, with consideration of the schedular criteria set forth above, the Board finds that a higher (40 percent) evaluation is not warranted for the period prior to April 23, 2013.  Specifically, prior to April 23, 2013, the lumbar spine disability has been manifested at worst by flexion to 45 degrees as demonstrated during the May 2010 VA examination report.  While VA examinations in May 2009 and November 2009 reflect forward flexions of 10 and 9 degrees, respectively, the examiner suggested that the motions were not reflective of the Veteran's limitations because he was very guarded; the Veteran did not want to be touched and claimed to be in too much pain to do the maneuvers.  However, in May 2010, the Veteran was only able to flex to 45 degrees, and the VA examiner stated he believed that there has been significant deterioration in the Veteran's lower back condition since he was last evaluated.  The Board finds that the clinical findings reported in May 2010, the Board finds that the evidence of record reflects that the Veteran's symptoms are consistent with the 20 percent rating in effect for the lumbar spine disability.  A higher rating is not warranted prior to April 23, 2013 because the objective medical evidence does not reflect forward flexion of the thoracolumbar spine 30 degrees or less; or favorable or unfavorable ankylosis involving the thoracolumbar spine.  

The Board emphasizes that despite the Veteran's subjective complaints of chronic pain, decreased motion, and stiffness, the 20 percent rating assigned for the low back strain appropriately compensates the Veteran for the extent of any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, the May 2009 and November 2009 VA examination reports reflect that the Veteran was able to accomplish repetitive low back range-of-motion testing.  In November 2009, it was noted that his range of motion of his back was not further limited by pain following repetition; nor was there evidence that range of motion was affected by fatigue, weakness, lack of endurance, or incoordination.  

Therefore, even considering his impairment following repetitive motion, the medical findings remained consistent with no higher than a 20 percent rating based on guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait or abnormal spinal contour.  Therefore, a higher rating would not be assignable for the lumbar spine disability based on any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that for the time period from April 23, 2013 a rating of 40 percent, but no higher, is warranted for the Veteran's low back disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  On the occasion of a VA examination in April 2013, while the Veteran had forward flexion to 40 degrees, there was objective evidence of pain at 10 degrees.  The examiner also noted that the Veteran had tenderness and muscle spasm in the thoracolumbar spine.  He had abnormal gait and abnormal spine contour.  These findings are consistent with a 40 percent rating.  A higher rating is not warranted, however, because the medical evidence does not reflect any ankylosis of the thoracolumbar spine.  Similarly, a higher rating is not warranted based on factors outlined in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, because the examination report did not discuss these factors.  

The assignment of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1); however, the record contains no objective evidence that the veteran's service-connected lumbar spine disability by itself has resulted in marked interference with earning capacity or employment beyond that interference contemplated by the assigned evaluation.  Likewise, the objective evidence does not reflect any periods of hospitalization due to the low back disability.  Accordingly, the Board finds that the impairment resulting from the Veteran's spine disorder is appropriately compensated by the currently assigned schedular ratings and 38 C.F.R. § 3.321 are inapplicable.  

In summary, the Board finds that the most probative and credible evidence does not support the assignment of a rating in excess of 20 percent for the lumbar spine disability prior to April 23, 2013 or in excess of 40 percent rating from April 23, 2013.  

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 20 percent prior to April 23, 2013 or higher than 40 percent from April 23, 2013, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

For the period prior to April 23, 2013, a rating in excess of 20 percent for lumbosacral strain with spondylolysis of L5 and spondylolisthesis is denied.  

From April 23, 2013, a rating of 40 percent for lumbosacral strain with spondylolysis of L5 and spondylolisthesis is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The Veteran seeks entitlement to TDIU, asserting that he has been unable to secure or maintain substantially gainful employment on account of the severity of his service-connected low back disability.  

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

In the instant case, the Veteran fails to meet threshold rating requirements of 38 C.F.R. § 4.16(a), as his only service connected disabilities are his low back disability, rated as 40 percent disabling, and his radiculopathy of the left lower extremity, rated as 20 percent disabling, which result in a combined rating of only 50 percent.  See 38 C.F.R. § 4.25.  

Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  

The VA treatment reports from the Kansas City Medical Center, dated from August 2004 through May 2013 show that the Veteran was limited in his activities due to his chronic low back pain and contains a physician's opinion that "the condition appears to prevent employment even at low levels of physical activity, and work that requires prolonged sitting and standing."  The Veteran is also in receipt of SSA disability benefits based, at least in part, on the effects of his physical disability.  

In light of this evidence, the Board finds that there is an indication in the record that the Veteran's service-connected low back disability has significantly interfered with his ability to maintain or obtain substantially gainful employment.  The Board, therefore, will remand the claim for entitlement to TDIU for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extra-schedular basis.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

Refer to the Director, Compensation and Pension Service the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.  A supplemental statement of the case should be issued as required by regulation.).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


